Citation Nr: 0031808	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  99-14 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for a cervical spine 
disorder, to include a swan neck deformity, muscle atrophy, 
and radiculopathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from September 1985 to 
September 1991.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 1998 by the 
Department of Veterans Affairs (VA) Detroit Michigan, 
Regional Office (RO).  A hearing was held at the RO in 
November 1999 before the undersigned Veterans Law Judge.  


REMAND

The Board finds that further assistance to the veteran is 
required with the development of evidence pertaining to the 
claim for service connection for a seizure disorder and a 
cervical spine disorder.  Initially, the Board notes that the 
veteran's service medical records appear to be incomplete, as 
they do not include the report of medical history and the 
report of medical examination which were prepared in 
connection with his separation from service.  

The Board also notes that during the hearing held in November 
1999, the veteran's testimony suggested that additional items 
of relevant post service evidence may be available.  He 
stated that he was first treated by the VA for a seizure 
disorder in 1994 at the VA Medical Center in St. Louis.  The 
records from that facility were requested, but are not of 
record.  The veteran also reported receiving post service 
treatment from the St. John's Mercy Hospital, the VA Medical 
Center in Grand Rapids, and from a private doctor named Jo 
Rhodes.  The records from these health care providers should 
be obtained as they may contain history given by the veteran 
or opinion from the treating physicians as to the etiology of 
the veteran's disabilities.  

The veteran also testified that he started receiving 
disability benefits from the Social Security Administration 
approximately six months after he first started having 
seizures in 1994.  He specifically stated that the Social 
Security benefits were granted based on the same disabilities 
for which he now seeks VA benefits.  As such, the Board must 
obtain all of the records pertaining to the SSA decision as 
such records may be relevant to the veteran's claims.  See 
Collier v. Derwinski, 1 Vet. App. 413 (1991).  The duty to 
assist is particularly applicable to records which are known 
to be in the possession of the Federal Government, such as 
military service department and Social Security 
Administration records.  See Counts v. Brown, 6 Vet. App. 473 
(1994).  Accordingly, to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should make another attempt to 
secure the veteran's service separation 
medical history and medical examination 
through official channels.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's Social 
Security disability benefits, including 
the decision granting or continuing such 
benefits as well as the medical records 
relied upon in such decision.

3.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for seizures and 
a cervical spine disorder since his 
separation from service.  After securing 
the necessary release, the RO should 
obtain these records.

4.  Upon completion of the foregoing 
development, the RO should again review 
the record and determine whether the 
appellant's claims may now be granted.  
If any benefit sought on appeal remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The purpose of this REMAND is to obtain additional procedural 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	WARREN W. RICE, JR. 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 4 -


